DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/21 has been considered by the examiner.


Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  

Claim 4 recites “The apparatus of claim 2 … the time division duplex pattern length …” and Claim 13 recites “The method of claim 11 … the time division duplex pattern length …” which recites the claimed limitations of “the time division duplex pattern length”.  However, a review of the claims shows that there are no previous recitation of “a time division duplex pattern length” in any of the preceding limitations from which claim 4 and claim 13 are dependent upon and as such the claims lack antecedent basis.  The examiner believes that the claims are a typographical error and should instead be written as “… a time division duple pattern length …” and will be interpreted as such.  
Appropriate correction is required.




Response to Amendment
The applicant has amended the following: 
		Claims: 1, 4, 10-11, 13, 21 and 23 have been amended. 
		Claims: 2, 6-9, 15-17 and 22-24 have not been amended. 
		Claims: 3, 5, 12, 14, 18-20 and 25-42 have been cancelled. 


Response to Arguments
Applicant’s arguments filed 05/26/21 with regards to claims 1-2, 4, 6-11, 13, 15-17 and 21-24 have been fully considered but they are not persuasive.    


	APPLICANT’S ARGUMENTS:
	The applicant argues that Blankenship fails to disclose “receive … information comprising a bitmap indicating the start of the one or more paging occasions within at least the portion of the subframe, a bit length of the bitmap based on a subcarrier spacing being used” because the bit map has a bit length based ont eh subcarrier spacing being used and the bit map defines the start of the one or more paging occasions within at least the portion of the subframe and nowhere does Blankenship disclose or suggest at least these noted features.   …. Although Blankenship describes the use of a bitmap, Blankenships bitmap at best describes which DL subframes are valid and which are invalid and rather than the presence of a “the start of the one or more paging occasions within at least the portion of the subframe” … nowhere does Blankenship disclose that the claimed bit map has a length that is based on the subcarrier spacing being used … Blankenship’s starting subfraem of the paging CSS is always determined as a first subframe SF0 or a next valid downlink subframe after SF0 if the first subframe is not valid but looking for the first subframe or the next valid subframe in a paging common search space is not the same or suggestive of the claim 1 to “receive … information comprising a bitmap indicating the start of the one or more paging occasions within at least the portion of the subframe, a bit length of the bitmap based on a subcarrier spacing being used” and the applicant provides the same arguments for the same reasons with the rest of the claims (See Pages 7-10 of Applicant’s Arguments filed 05/26/21).


	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The teachings of Blankenship does disclose the applicant’s argued limitations of “receive … information comprising a bitmap indicating the start of the one or more paging occasions within at least the portion of the subframe,” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to note that the examiner agrees that the disclosure in Blankenship fails to disclose “a bit length of the bitmap based on a subcarrier spacing being used”.  However, these missing aspects of Blankenship are remedied by the teachings of Jiang as will be explained below.


	In addition, prior to addressing the applicant’s arguments, the examiner would like to discuss the broadest reasonable interpretation of the applicant’s claimed in consideration of the applicant’s specification and directs the applicant to the highlighted portions of Fig. 1 & Paragraphs [0038] & [0042] of the applicant’s specification seen below:


    PNG
    media_image1.png
    454
    1100
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    744
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    293
    727
    media_image3.png
    Greyscale




	As can be seen from the highlighted portions of the applicant’s specification seen above, Applicant’s specification, [0042] discloses the base station provides the UE information explicitly indicating the start of paging occasions in a frame and the information includes a bitmap explicitly indicating to the UE, the start of paging occasions at subframes within a frame and when the UE receives the information, the UE may know when it can choose to monitor a paging occasion from the base station and Applicant’s specification, Fig. 1 & [0038] discloses that the bitmap depicts paging occasions start locations labeled as 1 and the bitmap enables the user equipment to calculate the paging occasions which indicates to one of ordinary skill in the art to recognize that the broadest reasonable interpretation of the claims would have a base station sending a bitmap that includes a 1 and a 0 wherein the 1 is the explicit indication that allows the UE to determine the start of the paging occasion which is clearly taught by the disclosure of Blankenship, [0071], [0073], [0101]-[0102] & [0112] seen below: 


[0101] According to a particular embodiment, the UE determines a subframe is a valid downlink subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received from a network node. In 3GPP TS 36.331, this NB-SIB1 may be referred to as "SystemInformationBlockType1-NB." The UE may also determine that a subframe is a valid downlink subframe if it does not include any known broadcast channels or signals, including, but not limited to NPSSS, NSSS, NPBCH, and NB-SIB1. The UE may also determine that a subframe is a valid downlink subframe if it is included in a valid subframe pattern. Such a valid subframe pattern may be received in a SIB message broadcast by a network node. This may be "downlinkBitmapNB" as referred to in 3GPP TS 36.331 and 36.213. The valid subframe pattern may also include subframes not occupied by known broadcast channels or broadcast signals. The UE may also determine that a subframe is a valid downlink subframe based on a combination of these valid subframe patterns. 

[0102] According to particular embodiments, the UE may make this determination of valid downlink subframes based on any of the criteria discussed above, either alone or in any permissible combination thereof. When it is determined to be a valid subframe, at step 108 SF0 is used as the starting subframe of paging CSS. When SF0 is not a valid subframe, at step 110 the next valid downlink subframe after SF0 is used as the starting subframe of paging CSS. According to particular embodiments, SF0 may be defined to be a starting subframe of Narrowband Physical Data Control Channel (NPDCCH) repetitions. This definition may be included in the Paging Occasion subframe pattern. According to additional embodiments, CSS may be defined only over valid downlink subframes. Under these embodiments, when NPDCCH repetition overlaps with an invalid downlink subframe, the repetition may be delayed until a next valid downlink subframe.


[0071] According to other embodiments, additional subframes that are not used for paging in legacy LTE operation are made available for paging for NB-IoT. This may be beneficial if paging capacity becomes a bottleneck for NB-IoT. A parameter indicative of what subframes that are considered as valid downlink subframes in the cell may already be broadcasted for other purposes throughout the cell. The set of valid DL subframes can be signaled in the form of a bitmap in a system information block. For example, the bitmap is [b(0), b(1), b(p-1)], where b(i)=0 indicates subframe i in the period is an invalid DL subframe, while b(i)=1 indicates subframe i in the period is a valid DL subframe. 

[0073] Let the cell-specific valid subframe set be [vsf(0), vsf(1), . . . vsf(m-1)] by taking those b(i)>1 in the bitmap, where m is the total number of valid DL subframes in the period of p subframes, m<=p. Then the PO can be defined using one or more of vsf. One example is listed below in Table 1-1, assuming there are m>=4 vsf over the time duration p the vsf is defined over. While existing paging occasion definition is over a radio frame (i.e., 10 subframes, which is equal to 10 ms), the vsf may be defined over a radio frame or other appropriate durations. Typical durations for defining vsf are: (a) p=10, i.e., 10 subframes (=1 radio frame); (b) p=40, i.e., 40 subframes (=4 radio frames). 


	
[0112] As used herein, "network node" refers to equipment capable, configured, arranged and/or operable to communicate directly or indirectly with a user equipment A network node may represent base stations (BSs), such as radio base stations. Particular examples of radio base stations include Node Bs, and evolved Node Bs (eNBs). Base stations may be categorized based on the amount of coverage they provide (or, stated differently, their transmit power level) and may then also be referred to as femto base stations, pico base stations, micro base stations, or macro base stations. "Network node" also includes one or more (or all) parts of a distributed radio base station such as centralized digital units and/or remote radio units (RRUs), sometimes referred to as Remote Radio Heads (RRHs). Such remote radio units may or may not be integrated with an antenna as an antenna integrated radio. Parts of a distributed radio base stations may also be referred to as nodes in a distributed antenna system (DAS).



As can be seen from the highlighted portions of Blankenship above, Blankenship, [0101]-[0102] discloses the UE determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received (i.e. reads on receive information indicating a start of one or more paging occasions within at least a portion of a frame) from a network node (i.e. reads on base station) and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a frame) and Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe and Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF (i.e. indicates obviousness that the information in the bitmap is utilized to determine the start of the paging occasion PO) and Blankenship, [0112] discloses that the network node is a base station which clearly indicates to one of ordinary skill in the art to recognize that the disclosure of Blankenship teaches a network node base station sending a bitmap that includes either a valid 1 value or an invalid 0 value corresponding to a subframe to the UE that allow the UE to make a determination as to whether or not a specific subframe has a 1 value and is therefore valid and based on said determination determine that said specific subframe is the start of the paging occasion which clearly reads on the applicant’s argued limitations of “receive … information comprising a bitmap indicating the start of the one or more paging occasions within at least the portion of the subframe” that is consistent with the applicant’s specification, [0038] that indicates that the bit map indicates the start of the paging occasion with a value of 1.

Furthermore, while Blankenship discloses the use of the bitmap, Blankenship fails to disclose that the length of the bitmap is based on a subcarrier spacing being used and therefore fails to disclose “a bit length of the bitmap based on a subcarrier spacing being used”.    


However, these missing aspects of Blankenship are remedied by the teachings of Jiang, [0007]-[0008] & [0045] as seen below:

[0045] The subcarrier spacing information for the numerologies indicates subcarrier spacings for respective numerologies. In order to indicate subcarrier spacing information for each numerology, it can use for example a bitmap. For example, if candidate subcarrier spacings include [15 KHz, 30 KHz, 60 KHz], the set of subcarrier spacings can be mapped to [00, 01, 10]. The number of required bits for each subcarrier spacing depends on the number of candidate subcarrier spacing. If the number of candidate subcarrier spacing is 3, then 2 bits are need to indicated a subcarrier spacing, if the number is 5, then 3 bits are enough The required bits for the bitmap depend on the number of required bits for each subcarrier spacing and the number of multiplexed numerologies. In the above case, if the set of subcarrier spacings can be mapped to [00, 01, 10] and there are two numerologies to be multiplexed, then four bits are enough for the bitmap. For example, the bitmap "0010" may indicate that the first numerology is 15 KHz and the second numerology is 60 KHz. 
 

[0007] According to a first aspect of the present disclosure, there is provided a method of numerology multiplexing in a wireless communication system. This method could be performed at a serving node, for example a BS, like a node B (NodeB or NB). The method comprises transmitting information about at least two numerologies in common downlink transmission resource; and multiplexing the at least two numerologies in a same frequency band based on the information about the at least two numerologies. 


[0008] According to a second aspect of the present disclosure, there is provided a method of numerology multiplexing in a wireless communication system. This method can be performed at a terminal device, for example UE, or other like terminal devices. The method comprises receiving information about at least two numerologies in common downlink transmission resource; and multiplexing the at least two numerologies in a same frequency band based on the information about the at least two numerologies. 


i.e. reads on bit length of the bitmap) depends on the number of required bits for each subcarrier spacing (i.e. reads on based on a subcarrier spacing being used) and Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3 which clearly reads on the applicant’s argued limitations of “a bit length of the bitmap based on a subcarrier spacing being used”.    

And as such the combination of the teachings of Blankenship in view of Jiang as a whole does disclose the applicant’s argued limitations of “receive … information comprising a bitmap indicating the start of the one or more paging occasions within at least the portion of the subframe, a bit length of the bitmap based on a subcarrier spacing being used”
 
 
Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 6-11, 13, 15-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US Patent Publication 2019/0215815 herein after referenced as Blankenship) in view of JIANG et al. (US Patent Publication 2019/0149257 herein after referenced as Jiang).

Regarding claim 1, Blankenship discloses:
An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: (Blankenship, [0101]-[0102] discloses the UE (i.e. reads on apparatus) determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received (i.e. reads on receive information indicating a start of one or more paging occasions within at least a portion of a subframe) from a network node (i.e. reads on a base station) and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a subframe); Blankenship, [0088] discloses the starting subframes for paging is determined by the {PF, PO} and valid DL subframe pattern (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a subframe); Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF; Blankenship, [0112] discloses a network node may represent base stations such as radio base stations; Blankenship, Fig. 3 & [0126]-[0128] discloses a UE may be any type of wireless endpoint, mobile station, etc. and the UE comprises processor, storage, interface and antenna and discloses processor may be a combination of hardware, software and/or encoded logic and discloses storage may store suitable data, instruction or information including software and encoded logic, utilized by UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE receives information indicating which subframes are valid from a network node such as a base station and the information indicating the valid subframes are utilized to determine the start of the paging occasion).
the information comprising a bit map indicating the start of the one or more paging occasions within at least the portion of the subframe, (Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe; Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF (i.e. indicates obviousness that the information in the bitmap is utilized to determine the start of the paging occasion PO); Blankenship, [0102] discloses that the UE may make a determination of valid downlink subframes and when it is determined to be a valid subframe, SF0 is used as the starting subframe of paging CSS; Blankenship, [0083]-[0085] & Table 4 discloses the set of subframes possible to start paging CSS is still {0, 1, 5, 6} and discloses all existing TDD UL/DL configuration are considered and discloses the new PO subframes to be subframe {4,9} and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 and has a corresponding periodicity.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information of the valid subframes are transmitted as a bitmap and indicates the start of a paging occasion and subframe that is based from a TDD uplink and downlink configuration).
and monitor the one or more paging occasions in accordance with the received information including the bit map (Blankenship, [0036] discloses a user equipment UE comprises processing circuitry configured to determine a set of periodic subframes as a paging occasion PO subframe pattern and monitor a starting subframe of paging wherein a first subframe SF0 defined by the Paging Occasion subframe pattern is used (i.e. reads on monitor the one or more paging occasions) when SF0 is determined to be a valid downlink subframe and a next valid downlink subframe is used when SF0 is determined to be an invalid downlink subframe; Blankenship, [0101]-[0102] discloses the UE determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received (i.e. reads on the received information) from a network node and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS; Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the received information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE performs the monitoring of the valid subframes corresponding to the start of the paging occasion based on the bitmap information received from the network node which triggers the paging occasion according to said information).
Blankenship discloses a base station transmitting a bitmap that is being used but fails to explicitly disclose the bit map length is based on subcarrier spacing and therefore fails to disclose “a bit length of the bit map based on a subcarrier spacing being used;”.
In a related field of endeavor, Jiang discloses:
a bit length of the bit map based on a subcarrier spacing being used; (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap (i.e. reads on bit length of the bitmap) depends on the number of required bits for each subcarrier spacing (i.e. reads on based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).
 Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Blankenship to incorporate the teachings of Jiang for the purpose of ensuring that the bitmap has enough bits to indicate the necessary information (Jiang, [0045]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of transmitting a bitmap from a network node to a UE as taught by Blankenship) with another known element (i.e. performing a process of transmitting a bitmap from a network node to a UE, wherein the required bit length for the bitmap depends on the number of required bits for each subcarrier spacing as taught by Jiang)  to obtain the predictable result of the system performing a process of transmitting a bitmap from a network node to a UE (i.e. as taught by Blankenship & Jiang) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Blankenship in view of Jiang discloses:
(Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap depends on the number of required bits for each subcarrier spacing (i.e. reads on bit map based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies (i.e. indicates obviousness of different bitmap with different numerology or subcarrier spacing) and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).
Regarding claim 4, Blankenship in view of Jiang discloses:
The apparatus of claim 2, wherein the bit length of the bitmap depends on a quantity of slots, the quantity of slots based on the subcarrier spacing being used by the apparatus anda time division duplex pattern length being used by the apparatus (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap (i.e. reads on bit length of the bitmap) depends on the number of required bits for each subcarrier spacing (i.e. reads on depends on a subcarrier spacing being used); Blankenship, [0084] & Table 4 discloses all existing TDD UL/DL configuration are considered and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 (i.e. reads on TDD pattern length) and has a corresponding periodicity).
Regarding claim 6, Blankenship in view of Jiang discloses:
The apparatus of claim 2, wherein the bitmap indicates the one or more paging occasion start locations at a start of an uplink-downlink concatenated pattern of a paging frame (Blankenship, [0083] & Table 4 discloses the set of subframes possible to start paging CSS is still {0, 1, 5, 6} (i.e. reads on one or more paging occasion start locations at a start of an uplink-downlink concatenated pattern of a paging frame) and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 indicating an uplink and downlink pattern and has a corresponding periodicity).
Regarding claim 7, Blankenship in view of Jiang discloses:
The apparatus of claim 6, wherein a duration of the paging frame is divided into blocks, each block corresponding to a period of the uplink-downlink concatenated pattern (Blankenship, Table 4 shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 indicating an uplink and downlink pattern and has a corresponding periodicity).
Regarding claim 8, Blankenship in view of Jiang discloses:
The apparatus in claim 1, wherein the one or more paging occasions include one or more physical downlink control channel monitoring occasions (Blankenship, [0094] discloses the paging is defined over valid subframes where the paging NPDCCH candidate is only transmitted over valid subframes; Blankenship, [0102] discloses SF0 may be defined to be a starting subframe of Narrowband Physical Data Control Channel NPDCCH).
Regarding claim 9, Blankenship in view of Jiang discloses:
The apparatus of claim 1, wherein the apparatus comprises or is comprised in a user equipment (Blankenship, [0036] discloses a user equipment UE comprises processing circuitry configured to determine a set of periodic subframes as a paging occasion PO subframe pattern and monitor a starting subframe of paging wherein a first subframe SF0 defined by the Paging Occasion subframe pattern is used when SF0 is determined to be a valid downlink subframe and a next valid downlink subframe is used when SF0 is determined to be an invalid downlink subframe).
Regarding claim 10, Blankenship discloses:
A method comprising: receiving, by a user equipment, information from a base station, the information indicating a start of one or more paging occasions within at least a portion of a subframe, (Blankenship, [0101]-[0102] discloses the UE (i.e. reads on user equipment) determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received (i.e. reads on receive information indicating a start of one or more paging occasions within at least a portion of a subframe) from a network node (i.e. reads on a base station) and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a subframe); Blankenship, [0088] discloses the starting subframes for paging is determined by the {PF, PO} and valid DL subframe pattern (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a subframe); Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF; Blankenship, [0112] discloses a network node may represent base stations such as radio base stations; Blankenship, [0036] discloses a user equipment UE comprises processing circuitry configured to determine a set of periodic subframes as a paging occasion PO subframe pattern and monitor a starting subframe of paging wherein a first subframe SF0 defined by the Paging Occasion subframe pattern is used when SF0 is determined to be a valid downlink subframe and a next valid downlink subframe is used when SF0 is determined to be an invalid downlink subframe; Blankenship, Fig. 3 & [0126]-[0128] discloses a UE may be any type of wireless endpoint, mobile station, etc. and the UE comprises processor, storage, interface and antenna and discloses processor may be a combination of hardware, software and/or encoded logic and discloses storage may store suitable data, instruction or information including software and encoded logic, utilized by UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE receives information indicating which subframes are valid from a network node such as a base station and the information indicating the valid subframes are utilized to determine the start of the paging occasion).
the information comprising a bit map indicating the start of the one or more paging occasions within at least the portion of the subframe, (Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe; Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF (i.e. indicates obviousness that the information in the bitmap is utilized to determine the start of the paging occasion PO); Blankenship, [0102] discloses that the UE may make a determination of valid downlink subframes and when it is determined to be a valid subframe, SF0 is used as the starting subframe of paging CSS; Blankenship, [0083]-[0085] & Table 4 discloses the set of subframes possible to start paging CSS is still {0, 1, 5, 6} and discloses all existing TDD UL/DL configuration are considered and discloses the new PO subframes to be subframe {4,9} and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 and has a corresponding periodicity.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information of the valid subframes are transmitted as a bitmap and indicates the start of a paging occasion and subframe that is based from a TDD uplink and downlink configuration).
and monitoring, by the user equipment, the one or more paging occasions in accordance with the received information including the bit map (Blankenship, [0036] discloses a user equipment UE comprises processing circuitry configured to determine a set of periodic subframes as a paging occasion PO subframe pattern and monitor a starting subframe of paging wherein a first subframe SF0 defined by the Paging Occasion subframe pattern is used (i.e. reads on monitor the one or more paging occasions) when SF0 is determined to be a valid downlink subframe and a next valid downlink subframe is used when SF0 is determined to be an invalid downlink subframe; Blankenship, [0101]-[0102] discloses the UE determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received (i.e. reads on the received information) from a network node and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS; Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the received information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE performs the monitoring of the valid subframes corresponding to the start of the paging occasion based on the bitmap information received from the network node which triggers the paging occasion according to said information).
Blankenship discloses a base station transmitting a bitmap that is being used but fails to explicitly disclose the bit map length is based on subcarrier spacing and therefore fails to disclose “a bit length of the bit map based on a subcarrier spacing being used;”.
In a related field of endeavor, Jiang discloses:
a bit length of the bit map based on a subcarrier spacing being used; (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap (i.e. reads on bit length of the bitmap) depends on the number of required bits for each subcarrier spacing (i.e. reads on based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).

Regarding claim 11, Blankenship in view of Jiang discloses:
The method of claim 10, wherein the base station provides a different bit map based on the subcarrier spacing being used at the user equipment (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap depends on the number of required bits for each subcarrier spacing (i.e. reads on bit map based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies (i.e. indicates obviousness of different bitmap with different numerology or subcarrier spacing) and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).
Regarding claim 13, Blankenship in view of Jiang discloses:
The method of claim 11, wherein a bit length of the bitmap depends on a quantity of slots, the quantity of slots based on the subcarrier spacing being used by the user equipment and a time division duplex pattern length being used by the user equipment (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap (i.e. bit length of the bitmap) depends on the number of required bits for each subcarrier spacing (i.e. depends on a subcarrier spacing being used); ); Blankenship, [0084] & Table 4 discloses all existing TDD UL/DL configuration are considered and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 (i.e. reads on TDD pattern length) and has a corresponding periodicity).
Regarding claim 15, Blankenship in view of Jiang discloses:
The method of claim 11, wherein the bitmap indicates the one or more paging occasion start locations at a start of an uplink-downlink concatenated pattern of a paging frame (Blankenship, [0083] & Table 4 discloses the set of subframes possible to start paging CSS is still {0, 1, 5, 6} (i.e. reads on one or more paging occasion start locations at a start of an uplink-downlink concatenated pattern of a paging frame) and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 indicating an uplink and downlink pattern and has a corresponding periodicity).
Regarding claim 16, Blankenship in view of Jiang discloses:
The method of claim 11, wherein a duration of the paging frame is divided into blocks, each block corresponding to a period of the uplink-downlink concatenated pattern (Blankenship, Table 4 shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 indicating an uplink and downlink pattern and has a corresponding periodicity).
Regarding claim 17, Blankenship in view of Jiang discloses:
The method claim 10, wherein the one or more paging occasions include one or more physical downlink control channel monitoring occasions (Blankenship, [0094] discloses the paging is defined over valid subframes where the paging NPDCCH candidate is only transmitted over valid subframes; Blankenship, [0102] discloses SF0 may be defined to be a starting subframe of Narrowband Physical Data Control Channel NPDCCH).
Regarding claim 21, Blankenship discloses:
An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: send, to a user equipment, information indicating a start of one or more paging occasions within at least a portion of a subframe, (Blankenship, [0101]-[0102] discloses the UE determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received (reads on send, to a user equipment, information indicating a start of one or more paging occasions within at least a portion of a subframe) from a network node (i.e. reads on apparatus) and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a subframe); Blankenship, [0088] discloses the starting subframes for paging is determined by the {PF, PO} and valid DL subframe pattern (i.e. indicates obviousness that the valid subframe is a start of one or more paging occasions within at least a portion of a subframe); Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF; Blankenship, [0112] discloses a network node may represent base stations such as radio base stations; Blankenship, [0040] discloses a network node includes processing circuitry configured to determine a set of periodic subframes as a paging occasion PO subframe pattern and transmit a paging message to a user equipment UE, the paging message beginning with a starting subframe of paging and the starting subframe is determined wherein a first subframe SF0 defined by the paging occasion subframe pattern is used when SF0 is determined to be a valid downlink subframe and a next valid downlink subframe is used when SF0 is determined to be an invalid downlink subframe; Blankenship, Fig. 3 & [0116]-[0118] discloses the network node comprises processor, storage, interface and antenna and discloses processor may be a combination of hardware, software and/or encoded logic and discloses storage may store suitable data, instruction or information including software and encoded logic, utilized by network node.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE receives information indicating which subframes are valid from a network node such as a base station and the information indicating the valid subframes are utilized to determine the start of the paging occasion).
the information comprising a bit map indicating the start of the one or more paging occasions within at least the portion of the subframe, (Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe; Blankenship, [0073] discloses the cell specific valid subframe set VSF by taking those in the bitmap then the PO can be defined using one or more of VSF (i.e. indicates obviousness that the information in the bitmap is utilized to determine the start of the paging occasion PO); Blankenship, [0102] discloses that the UE may make a determination of valid downlink subframes and when it is determined to be a valid subframe, SF0 is used as the starting subframe of paging CSS; Blankenship, [0083]-[0085] & Table 4 discloses the set of subframes possible to start paging CSS is still {0, 1, 5, 6} and discloses all existing TDD UL/DL configuration are considered and discloses the new PO subframes to be subframe {4,9} and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 and has a corresponding periodicity.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information of the valid subframes are transmitted as a bitmap and indicates the start of a paging occasion and subframe that is based from a TDD uplink and downlink configuration).
and trigger one or more paging occasions in accordance with the sent information including the bit map (Blankenship, [0036] discloses a user equipment UE comprises processing circuitry configured to determine a set of periodic subframes as a paging occasion PO subframe pattern and monitor a starting subframe of paging wherein a first subframe SF0 defined by the Paging Occasion subframe pattern is used when SF0 is determined to be a valid downlink subframe (i.e. indicates obviousness that valid downlink subframe information indicates a start of one or more paging occasions in a subframe which is at least a portion of a frame) and a next valid downlink subframe is used when SF0 is determined to be an invalid downlink subframe; Blankenship, [0101]-[0102] discloses the UE determines a subframe is a valid subframe if it is indicated as a valid downlink subframe in a Narrowband SIB1 received from a network node and discloses the UE may make this determination of valid downlink subframes based on any of the criteria discussed above either alone or in any permissible combination thereof and when it is determined to be a valid subframe SF0 is used as the starting subframe of paging CSS; Blankenship, [0071] discloses a parameter of what subframes are considered as valid downlink subframes in the cell may already be broadcasted and the set of valid DL subframes can be signaled in the form of a bitmap (i.e. reads on the sent information comprising a bit map) in a system information block and for example 0 indicates that a subframe in the period is an invalid DL subframe while 1 indicates the subframe in the period is a valid DL subframe.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE performs the monitoring of the valid subframes corresponding to the start of the paging occasion based on the information received from the network node which triggers the paging occasion according to said information).
Blankenship discloses a base station transmitting a bitmap that is being used but fails to explicitly disclose the bit map length is based on subcarrier spacing and “a bit length of the bit map based on a subcarrier spacing being used;”.
In a related field of endeavor, Jiang discloses:
a bit length of the bit map based on a subcarrier spacing being used; (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap (i.e. reads on bit length of the bitmap) depends on the number of required bits for each subcarrier spacing (i.e. reads on based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).
 Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Blankenship to incorporate the teachings of Jiang for the purpose of ensuring that the bitmap has enough bits to indicate the necessary information (Jiang, [0045]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill 
Regarding claim 22, Blankenship in view of Jiang discloses:
The apparatus of claim 21, wherein a different bit map is sent based on the subcarrier spacing being used at the user equipment (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap depends on the number of required bits for each subcarrier spacing (i.e. reads on bit map based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies (i.e. indicates obviousness of different bitmap with different numerology or subcarrier spacing) and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).
Regarding claim 23, Blankenship in view of Jiang discloses:
The apparatus of claim 21, wherein the bit length of the bitmap depends on a quantity of slots, the quantity of slots based on the subcarrier spacing being used by the apparatus and the time division duplex pattern length being used by the apparatus (Jiang, [0045] discloses in order to indicate subcarrier spacing information for each numerology, it can use a bitmap and if the number of candidate subcarrier spacing is 3, then 2 bits are needed to indicate a subcarrier spacing and if the number is 5 then 3 bits are enough and the required bits for the bitmap depends on the number of required bits for each subcarrier spacing (i.e. reads on bit map based on a subcarrier spacing being used); Jiang, Fig. 2 & [0007]-[0008] discloses a node B transmitting information about at least two numerologies (i.e. indicates obviousness of different bitmap with different numerology or subcarrier spacing) and discloses a UE receiving information about at least two numerologies and shows a first subcarrier spacing f1, a second subcarrier spacing f2 and a third subcarrier spacing f3).
Regarding claim 24, Blankenship in view of Jiang discloses:
The apparatus of claim 22, wherein the bitmap indicates the one or more paging occasion start locations at a start of an uplink-downlink concatenated pattern of a paging frame (Blankenship, [0083] & Table 4 discloses the set of subframes possible to start paging CSS is still {0, 1, 5, 6} (i.e. reads on one or more paging occasion start locations at a start of an uplink-downlink concatenated pattern of a paging frame) and shows that the TDD Uplink-downlink configuration includes a length of subframe slots from 0-9 indicating an uplink and downlink pattern and has a corresponding periodicity).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645